171 P.3d 426 (2007)
2007 UT 80
Lemuel PRION, Plaintiff and Petitioner,
v.
STATE of Utah, Defendant and Respondent.
No. 20070570.
Supreme Court of Utah.
October 16, 2007.
Lemuel Prion, pro se, petitioner.

On Certiorari to the Utah Court of Appeals
PER CURIAM:
¶ 1 This matter is before the court upon a Petition for a Writ of Certiorari filed on June 22, 2007.
¶ 2 IT IS HEREBY ORDERED, pursuant to rule 45 of the Utah Rules of Appellate Procedure, the Petition for a Writ of Certiorari is granted, and the court of appeals' affirmance of the district court's judgment is summarily reversed.
¶ 3 Specifically, while the district court performed an assessment of the accrual of petitioner's cause of action for purposes of the Post-Conviction Remedies Act's (PCRA) statute of limitations, Utah Code Ann. §§ 78-35a-107(1), (2), it appears neither the court of appeals nor the district court separately addressed the interests-of-justice exception to that limitations period, section 78-35a-107(3). See also Adams v. State, 2005 UT 62, 123 P.3d 400, and authority cited therein. Also, neither court expressly determined that the petition was frivolous on its face or that it was procedurally barred by any other distinct provision of the PCRA. Accordingly, this matter should be remanded to address the interests-of-justice exception, as well as any other provisions of the PCRA that have not been considered but may be relevant to its adjudication.